NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

OSBALDO O. FLORES-MONDRAGON,                    No.    19-71829
Mondragon Flores,
                                                Agency No. A072-258-519
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      Osbaldo O. Flores-Mondragon, a native and citizen of Mexico, petitions pro

se for review of the Board of Immigration Appeals’ order dismissing his appeal

from an immigration judge’s decision denying his application for deferral of

removal under the Convention Against Torture (“CAT”). We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014). We deny

the petition for review.

      Substantial evidence supports the agency’s denial of deferral of removal

under CAT because Flores-Mondragon failed to show it is more likely than not he

would be tortured by or with the consent or acquiescence of the government if

returned to Mexico. See Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011)

(possibility of torture too speculative); Delgado-Ortiz v. Holder, 600 F.3d 1148,

1152 (9th Cir. 2010) (generalized evidence of violence and crime in Mexico is

insufficient to meet standard for CAT relief).

      We do not consider the materials attached to Flores-Mondragon’s opening

brief that were not part of the record before the agency. See Fisher v. INS, 79 F.3d

955, 963-64 (9th Cir. 1996) (en banc) (this court’s review is limited to the

administrative record underlying the agency’s decision).

      PETITION FOR REVIEW DENIED.




                                          2                                    19-71829